IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MARY E. GLOVER, INDIVIDUALLY AND           : No. 334 WAL 2014
ON BEHALF OF OTHER SIMILARLY               :
SITUATED FORMER AND CURRENT                :
HOMEOWNERS IN PENNSYLVANIA,                : Petition for Allowance of Appeal from the
                                           : Order of the Superior Court
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
UDREN LAW OFFICES, P.C., A NEW             :
JERSEY DEBT COLLECTOR,                     :
                                           :
                    Respondent             :


                                       ORDER


PER CURIAM

      AND NOW, this 13th day of January, 2015, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioners, is:

      (1)    Does Act 6, §502 provide a remedy, as the explicit language of the statute
             establishes, against any statutorily defined “person” collecting statutorily
             prohibited fees on behalf of residential mortgage lenders?


      The Application to File Supplement to Petition for Allowance of Appeal is

DISMISSED as moot.